Opinion filed July 15, 2010




                                             In The


   Eleventh Court of Appeals
                                           __________

                                      No. 11-09-00051-CR
                                          __________

                        JAMES LEVERN GORDON, Appellant

                                                V.

                                STATE OF TEXAS, Appellee


                              On Appeal from the 104th District Court

                                       Taylor County, Texas

                                   Trial Court Cause No. 16085B


                              MEMORANDUM OPINION

       After the denial of his motion to suppress, James Levern Gordon entered an open plea of
guilty to the offense of possession of more than 400 grams of cocaine with the intent to deliver.
The trial court convicted appellant and assessed his punishment at confinement for life and a fine
of $100,000. We affirm.
       In his sole issue on appeal, appellant contends that the trial court erred in denying his
motion to suppress the evidence because the affidavit in support of the search warrant was
inadequate. The cornerstone of the Fourth Amendment and its Texas equivalent is that a
magistrate shall not issue a search warrant without first finding probable cause that a particular
item will be found in a particular location. Rodriguez v. State, 232 S.W.3d 55, 60 (Tex. Crim.
App. 2007). Probable cause exists when, under the totality of the circumstances, there is a “fair
probability” that contraband or evidence of a crime will be found at the specified location. Id. A
magistrate’s determination to issue a search warrant is subject to the deferential standard of
review articulated in Illinois v. Gates, 462 U.S. 213 (1983), and Johnson v. State, 803 S.W.2d
272 (Tex. Crim. App. 1990). Swearingen v. State, 143 S.W.3d 808, 811 (Tex. Crim. App. 2004).
We must give deference to a magistrate’s determination of probable cause and affirm that
decision “so long as the magistrate had a substantial basis for concluding that a search would
uncover evidence of wrongdoing.” Swearingen, 143 S.W.3d at 810.
       In this case, a search warrant was issued for the residence located at 802 Eastover Drive
in Abilene. The affidavit in support of the search warrant reflects that Officer Chris Smith
received information from a credible, reliable confidential informant that Debra Ann Vernon was
distributing crack cocaine and that the informant had seen Vernon in possession of several pieces
of crack cocaine. Officer Smith verified that Vernon resided at 802 Eastover Drive in Abilene
and, along with other officers, set up surveillance of that residence. Officer Smith believed that
appellant lived at the residence with Vernon.        The officers retrieved trash bags from the
receptacle located in the alley behind the residence.       Inside the trash bags were receipts
belonging to Vernon and appellant, a burnt marihuana cigar, and a plastic sandwich bag
containing two pieces of plastic with cocaine residue on them. The affidavit also indicated that
appellant and Vernon had outstanding warrants from Georgia for trafficking cocaine.
       We hold that the trial court did not abuse its discretion in determining that probable cause
existed for the issuance of the search warrant. Although the affidavit did not indicate when the
confidential informant saw Vernon in possession of cocaine, it did give specific dates and times
related to the officers’ surveillance of the residence. The dates on the receipts found in the trash
were recent, and the search warrant was issued the day after the officers found the contraband in
the trash. Thus, contrary to appellant’s contention, the information was not stale as it was based
not merely upon the informant’s information but upon the officers’ investigation. The magistrate
had a substantial basis for concluding that it was reasonably likely that a search of the house
would uncover evidence tending to show that the occupants were guilty of possession of cocaine
or marihuana. See Davis v. State, 202 S.W.3d 149 (Tex. Crim. App. 2006); Swearingen, 143
2
S.W.3d at 811; State v. Delagarza, 158 S.W.3d 25 (Tex. App.—Austin 2005, no pet.).
Appellant’s issue is overruled.
       The judgment of the trial court is affirmed.




                                                      JIM R. WRIGHT
                                                      CHIEF JUSTICE


July 15, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                3